Appellate Case: 22-3050    Document: 010110701392   Date Filed: 06/24/2022   Page: 1
                                                               FILED
                                                   United States Court of Appeals
                    UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                       June 24, 2022
                          _________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
     UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

     v.                                                No. 22-3050
                                             (D.C. No. 6:19-CR-10123-EFM-1)
     LEROYA COZAD,                                       (D. Kan.)

           Defendant - Appellant.
                       _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                _________________________________

          This appeal implicates the doctrine known as “law of the case.”

 United States v. Dutch, 978 F.3d 1341, 1345 (10th Cir. 2020). The

 law-of-the-case-doctrine provides the springboard for the “mandate rule,”

 which requires the district court to carry out our “mandate.” Id. Our


 *
       Ms. Cozad moved to expedite the appeal, stating that it would
 become moot if we didn’t issue a decision by October 28, 2022. We grant
 the motion to expedite. To expedite consideration, we have dispensed with
 oral argument. See Motion to Expedite Appeal at 2 ¶ 5 [“[I]f the Court
 wishes to dispense with oral argument to avoid delay in resolving the case,
 the case can be submitted on the briefs without oral argument.”).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 22-3050   Document: 010110701392   Date Filed: 06/24/2022   Page: 2



 mandate consists of the instructions to the district court, which often come

 from our entire discussion. Proctor & Gamble Co. v. Haugen, 317 F.3d

 1121, 1126 (10th Cir. 2003). The parties disagree on how to apply the

 mandate rule to the resentencing of the defendant, Ms. Leroya Cozad.

       The resentencing stemmed from the defendant’s guilty plea on a

 charge of manufacturing counterfeit Federal Reserve Notes. 18 U.S.C.

 § 471. The conviction triggered a guideline range of 24 to 30 months, and

 the district court imposed a sentence at the midpoint: 27 months. In

 imposing this sentence, the district court explained that it would start

 midway through the guideline range (rather than the low end) because the

 defendant had not entered into a plea agreement.

       The defendant appealed. In defending the sentence, the government

 argued that the district court could legitimately start at the guideline

 range’s midpoint (rather than the low end) by (1) assuming that a plea

 agreement would include an appeal waiver and (2) considering the absence

 of an appeal waiver. United States v. Cozad, 21 F.4th 1259, 1264

 (10th Cir. 2022). We disagreed, remanding for resentencing after

 concluding that the district court can’t start higher than it otherwise would

 have started just because the defendant hadn’t entered into a plea

 agreement or waived an appeal. Id. at 1262–63, 1264–66.

       On remand, the district court resentenced the defendant to the same

 sentence: 27 months. This time, the district court relied on the absence of

                                        2
Appellate Case: 22-3050   Document: 010110701392   Date Filed: 06/24/2022   Page: 3



 an appeal waiver to start at the guideline range’s midpoint and to decline

 to consider a sentence at the low end. R. vol. 3, at 102–103, 107–109. The

 defendant appeals again, arguing that the district court did not follow our

 mandate. We conduct de novo review in determining whether the district

 court complied with our mandate. United States v. Dutch, 978 F.3d 1341,

 1345 (10th Cir. 2020).

       The government argues that our prior discussion of an appeal waiver

 was “tangential.” Government’s Resp. Br. at 3. The discussion wasn’t

 tangential because we were addressing the government’s argument for

 affirmance. See United States v. Cozad, 21 F.4th 1259, 1264 (10th Cir.

 2022) (“The government argues that a district court may consider the

 absence of a plea agreement because such agreements often include certain

 conditions, such as appellate waivers.”). Even if the discussion had been

 tangential, however, the “government acknowledges that the district court

 was bound to follow [this discussion] under the mandate rule.”

 Government’s Resp. Br. at 14.

       The defendant points out that in the prior appeal, we held that the

 district court can’t start higher than it otherwise would have started

 because the defendant hadn’t waived an appeal. Cozad, 21 F.4th at 1264–




                                        3
Appellate Case: 22-3050   Document: 010110701392   Date Filed: 06/24/2022   Page: 4



 65. 1 The district court apparently misunderstood our prior opinion in two

 respects. R. vol. 3, at 101 (expressing confusion from the remand).

       First, the district court said that we had apparently erred in assuming

 that the starting point for the sentence must be at the low end of the

 guideline range. We didn’t assume or suggest that. The court can start

 anywhere within the guideline range. See Gall v. United States, 552 U.S.

 38, 49 (2007) (stating that the starting point is the applicable guideline

 range). But we held that the district court can’t pick the starting spot based

 on the failure to enter a plea agreement or waive an appeal. Cozad,

 21 F.4th at 1262–63, 1264–66.




 1
       There we said:

             Furthermore, although we held in [United States v.
       Tena-Arana, 738 F. App’x 954, 961–64 (10th Cir. 2018), that an
       appeal waiver may sometimes be relevant,] the presence of a
       waiver in an existing plea agreement is fundamentally different
       than the absence of an appeal waiver in an agreement that never
       happened and whose terms remain purely hypothetical. When the
       parties reach an agreement, a district court can evaluate the
       terms, including any waivers, in the context of the agreement as
       a whole to determine the degree to which the waivers may show
       some additional acceptance of responsibility. By contrast, when
       the defendant enters an open plea, the court may not know
       whether any plea agreement was offered, let alone under what
       terms. Indeed, there is no evidence in this case that an appellate
       waiver was ever discussed. In these circumstances, without more
       information, it is unreasonable to penalize the defendant for the
       absence of an appellate waiver in a nonexistent agreement.

 United States v. Cozad, 21 F.4th 1259, 1264–65 (10th Cir. 2022).
                                        4
Appellate Case: 22-3050   Document: 010110701392   Date Filed: 06/24/2022   Page: 5



       Second, the district court said that we had remanded for lack of an

 adequate explanation. R. vol. 3, at 102. The court misunderstood our

 remand. We didn’t question the adequacy of the explanation, for the

 district court explained itself at the first sentencing. The problem was the

 content of the explanation, which showed improper reliance on the lack of

 a plea agreement or appeal waiver. Cozad, 21 F.4th at 1262–65.

       The district court explained that it wasn’t punishing the defendant

 for failing to waive an appeal. In the court’s view, it was just declining to

 start lower in the guideline range because the defendant hadn’t agreed to

 an appeal waiver. R. vol. 3, at 108. But this is precisely the same argument

 that the government gave in the prior appeal. There the government argued

 that “if a sentencing court [could] grant additional leniency in recognition

 of conditions in a plea agreement that show acceptance of responsibility,”

 like an appeal waiver, “it follows that the court [could] view a defendant’s

 refusal to accept such conditions as demonstrating a corresponding lack of

 acceptance and withhold that leniency.” Cozad, 21 F.4th at 1264.

       We rejected this argument, explaining that “the presence of a waiver

 in an existing plea agreement is fundamentally different than the absence

 of an appeal waiver in an agreement that never happened and whose terms

 remain purely hypothetical.” Id. (emphasis in original). And we expressly

 concluded that a district court can’t “extend ‘additional leniency’ to

 defendants who enter into plea agreements and withhold it from those who

                                        5
Appellate Case: 22-3050   Document: 010110701392   Date Filed: 06/24/2022   Page: 6



 do not.” Id. at 1266. Through these conclusions, we rejected the district

 court’s distinction between punishment and withholding leniency. Either

 way, we explained, the district court couldn’t impose a longer term than it

 would have otherwise imposed if the defendant had waived an appeal. Id.

 at 1262–63, 1264–66. The district court thus (unintentionally) failed to

 carry out our mandate by resentencing the defendant to 27 months at least

 in part because she hadn’t waived an appeal.

       The government argues that even if the district court had erred, the

 error would have been harmless. The government bears the burden of

 proving harmlessness by a preponderance of the evidence. See United

 States v. Lang, 405 F.3d 1060, 1064–65 (10th Cir. 2005) (review for

 harmlessness is appropriate for failure to comply with the mandate rule);

 United States v. Burris, 29 F.4th 1232, 1238 (10th Cir. 2022) (stating that

 the standard for harmlessness is preponderance of the evidence). In our

 view, the government hasn’t satisfied this burden.

       Even if the district court had disagreed with the prior appellate

 decision, our opinion prohibited consideration of the lack of an appeal

 waiver. United States v. Dutch, 978 F.3d 1341, 1345 (10th Cir. 2020).

 Despite that prohibition in the prior appellate opinion, the district court

 explained that it was imposing a sentence of 27 months even though a

 defendant who had waived an appeal would have received a milder

 sentence. That explanation repeats the one rejected in the prior opinion,

                                        6
Appellate Case: 22-3050   Document: 010110701392   Date Filed: 06/24/2022   Page: 7



 and the government hasn’t shown how we could consider the error as

 harmless.

       We remand for resentencing before a different judge. In doing so, we

 express no criticism of the district judge. We simply conclude that it would

 be beneficial for another district judge to apply a fresh perspective to

 avoid the appearance that the new sentence is tainted by consideration of

 the defendant’s failure to enter into a plea agreement or waive an appeal.

 See Mitchell v. Maynard, 80 F.3d 1433, 1450 (10th Cir. 1996) (requiring

 consideration of the “appearance of justice” and the difficulty for the

 original judge to put aside previously expressed views (internal quotation

 marks omitted)).

       Given the expedited nature of this appeal, any petition for panel

 rehearing or rehearing en banc must be filed within five days from the date

 of this decision. If no timely petition is filed, the mandate shall issue the

 following business day.

                                        Entered for the Court


                                        Robert E. Bacharach
                                        Circuit Judge




                                        7